       Case 5:18-cv-01194-GEKP Document 226 Filed 06/13/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EUGENE SCALIA, 1
Acting Secretary of Labor,                                          CIVIL ACTION
                     Plaintiff
              v.

EAST PENN MANUFACTURING CO.,
INC.,                                                               No. 18-1194
              Defendant



                                 _     //)       ORDER
        AND NOW, this ~ o f June, 2020, upon consideration of the Secretary's Motion

for Protective Order (Doc. No. 203); the Response in Opposition (Doc. No. 207); the Reply in

Support (Doc. No. 208); the Sur-reply in Opposition (Doc. No. 211); oral argument held on May

29, 2020; the unredacted versions of the confidential informants' declarations the Secretary

submitted for in camera review; East Penn Manufacturing Co., Inc.' s Notice of Filing (Doc. No.

220); the Secretary's Praecipe to File Declaration (Doc. No. 219); and East Penn's Motion to Strike

Praecipe to File Declaration, or in the Alternative to Set a Briefing Schedule (Doc. No. 221), it is

ORDERED that, for the reasons set forth in the accompanying Memorandum:

        1.       The Secretary's Motion for Protective Order (Doc. No. 203) is DENIED;

        2.       East Penn's Motion to Strike (Doc. No. 221) is DENIED;2 and




       Pursuant to Federal Rule of Civil Procedure 25(d), Acting Secretary of Labor Eugene Scalia has
been substituted for R. Alexander Acosta as the plaintiff in this action.
2
        As noted in the accompanying Memorandum, the Court's denial of East Penn's Motion to Strike
should not be cited by either party as an indication of the Court's approval or disapproval of the Secretary's
invocation of the informer's privilege at this time.
      Case 5:18-cv-01194-GEKP Document 226 Filed 06/13/20 Page 2 of 2




           3.   On or before June 29, 2020 East Penn shall communicate to all employees who

signed declarations that that they can receive copies of their declarations upon the employee's

request.



                                                   BY THE COURT:


                                                                  ~
                                                              ATES DISTRICT JUDGE




                                              2
